Case 1:17-cv-00490-MSM-PAS Document 63 Filed 05/05/20 Page 1 of 3 PageID #: 367




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 STEPHAN MELISE,                              :
          Plaintiff                           :
                                              :
 v.                                           :      C.A. No.: 1:17-cv-00490-MSM-PAS
                                              :
 COYNE-FAGUE, et al.                          :
          Defendants                          :

             MOTION TO EXTEND AND STAY ALL PRE-TRIAL DEADLINES
        Plaintiff Stephan Melise hereby moves to amend the scheduling order by extending the

 factual discovery closure date to the present and to then stay all pre-trial dates pending further

 order of this Honorable Court. Defendants RIDOC, Patricia Coyne-Fague, A.T. Wall, and Kerri

 McCaughey did not consent to this motion. Defendants Fred Vohr and Jennifer Clarke did not

 express any objection to Plaintiff’s motion. As grounds for this motion and in support thereof,

 Plaintiff avers as follows.

        Prior to the end of factual discovery, Plaintiff filed an oral motion to compel during a

 conference with this Court, wherein it was discussed that the factual discovery deadline was set

 to expire at the end of February. Due to that looming deadline, a short schedule was established

 for Defendants to file an objection and Plaintiff to reply.        Plaintiff believed it was the

 understanding of the parties and the Court that the factual discovery deadline, and all other

 deadlines, would be extended in the event that the Court granted Plaintiff’s motion to compel

 discovery responses. Pursuant to this Court’s text order dated April 15, 2020, Plaintiff’s motion

 to compel was granted and Defendant DOC is ordered to produce the requested records within

 60 days. However, this Court’s order did not address pretrial deadlines.

        Plaintiff originally requested the records subject to this Court’s order in July of 2019,

 nearly a year ago. Any delay in obtaining the requested discovery has been caused by Defendant

 DOC, which prompted Plaintiff to request at least two conferences with this Court and to file a

                                            Page 1 of 3
Case 1:17-cv-00490-MSM-PAS Document 63 Filed 05/05/20 Page 2 of 3 PageID #: 368




 motion to compel. Plaintiff anticipates that Defendants will produce hundreds of pages of

 records that could be significant and require follow-up discovery for Plaintiff to adequately

 pursue his case. Plaintiff requires that the factual discovery deadline be extended in order to

 review Defendant DOC’s ordered discovery responses and submit any additional discovery

 requests, including but not limited to interrogatories and requests for admissions that may arise

 in response to Defendant DOC’s responses. Plaintiff is disappointed that Defendant DOC

 continues to make this process contentious, litigious, and time consuming for the parties and this

 Court given that it refuses to consent to any extension, even though, but for its refusal with its

 basic discovery demands, no extension would have been necessary as Plaintiff would have

 received these documents in 2019 and thus would have had plenty of time for review and follow-

 up prior to the close of factual discovery. Plaintiff believes this request to extend and stay all

 discovery deadlines to be reasonable under the circumstances and this type of motion would

 ordinarily require very little time on behalf of this Court. Unfortunately, Defendant’s position

 requires this Court to address an unnecessarily contested motion.

        For all the foregoing reasons, Plaintiff believes that the additional time requested is

 necessary to resolve the remaining discovery issues and conduct any additional factual discovery

 that may be necessary as a consequence thereof. As such, the Plaintiff respectfully requests that

 this motion be granted.

                                                             Plaintiff,
                                                             By his attorney,

 Dated: May 5, 2020                                          /s/ Chloe A. Davis____
                                                             Chloe A. Davis, Esq. Bar No. 9334
                                                             Sinapi Law Associates, Ltd.
                                                             2374 Post Road, Suite 201
                                                             Warwick, RI 02886
                                                             Phone: (401) 739-9690
                                                             Email cad@sinapilaw.com



                                            Page 2 of 3
Case 1:17-cv-00490-MSM-PAS Document 63 Filed 05/05/20 Page 3 of 3 PageID #: 369




                                       CERTIFICATION


 Jeffrey G. Latham, Esquire
 Christine A. Stowell, Esquire
 Tate & Latham
 40 Westminster Street, Suite 350
 Providence, RI 02903
 (401) 421-7400
 jlatham@tatelawri.com
 cstowell@tatelawri.com

 Justin J. Sullivan, Esquire
 Lauren E. Hill, Esquire
 Department of the Attorney General
 State of Rhode Island
 150 South Main Street
 Providence, RI 02903
 401-274-4400
 jjsullivan@riag.ri.gov
 lhill@riag.gov

 I hereby certify that on May 5, 2020, a true copy of the within was filed electronically via the
 Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by operation of
 the Court’s electronic filing system and the filing is available for viewing and downloading from
 the Court’s CM/ECF System. Service on the counsel of record listed above has been effectuated
 by electronic means.

                                          /s/ Chloe A. Davis____




                                            Page 3 of 3
